Citation Nr: 0702513	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an assignment of a higher rating for diabetes 
mellitus, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2002, a statement of the case was issued in September 2003, 
and a substantive appeal was received in November 2003.

The veteran testified at a Board hearing at the RO in June 
2006.  A transcript of the hearing is of record.

At the June 2006 hearing, the veteran submitted additional 
evidence to the Board and expressed the desire to waive 
initial RO review of the new evidence.  Since that time, the 
veteran has submitted more new evidence to the Board and has 
expressed the desire to waive initial RO review of all of the 
new evidence in September 2006 and November 2006.  The new 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2006).

The Board notes that the veteran was initially assigned a 
disability rating of 10 percent for his diabetes mellitus, 
effective from September 2000.  During the course of this 
appeal, the RO found clear and unmistakable error in that 
decision and assigned a 20 percent disability rating for 
diabetes mellitus, effective from September 2000.

The Board also notes that this appeal previously involved 
additional issues.  The appeal previously included the issues 
of entitlement to disabilities of the both lower extremities.  
This issue was resolved when the RO issued a grant of the 
full benefit sought in a July 2003 decision which granted 
service connection for peripheral neuropathy of both lower 
extremities.  Following this July 2003 decision, the veteran 
appealed for increased ratings for the service-connected 
peripheral neuropathy of both lower extremities.  A September 
2005 rating decision provided a partial grant of the benefits 
sought on appeal.  In a June 2006 written statement submitted 
to VA, the veteran withdrew his appeal for further increased 
ratings for his service-connected peripheral neuropathy of 
both lower extremities.


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
insulin and a restricted diet, but does not require 
regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated June 2001, in 
association with his original claim of service connection.  
Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
June 2001), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  Moreover, in the June 2001 letter 
the appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the June 2001 
letter was sent to the appellant prior to the February 2002 
rating decision and several subsequent readjudications of the 
issue on appeal.  That VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The June 2001 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his original claim.  However, there has been no 
timely notice of the types of evidence necessary to establish 
a disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a June 
2001 letter notifying him to submit evidence detailing the 
nature and history of his diabetes.  The RO also furnished 
the appellant with a letter in March 2006 which directly 
explained how VA determines disability ratings and effective 
dates.  In any event, the veteran has indicated that all 
available evidence relating to his diabetes is in the record, 
including during his June 2006 hearing; as the Board finds 
below that no higher rating is warranted, no new ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.



Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet; a 40 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities; a 60 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and a 100 percent 
rating when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

It is clear from the record, and VA has acknowledged in 
previous rating decisions,  that the veteran requires insulin 
to regulate his diabetes and that he is on a restricted diet 
due to his diabetes.  The threshold question in this appeal 
for a higher rating is whether there is a showing that the 
veteran's activities are regulated as part of the medical 
treatment prescribed for his diabetes.

The Board notes in passing that private medical records from 
prior to the appeal period do not show any indication of 
prescribed regulation of activities.

VA treatment records from throughout the appeal period 
contain numerous references to prescribed treatments for the 
veteran's diabetes.  A January 2001 VA treatment report shows 
a treatment plan for the veteran's diabetes that featured 
diet restrictions, but makes no indication of regulation of 
activities.  A May 2001 VA treatment report shows a similar 
treatment plan, but additionally specifies that the veteran 
was advised to start swimming.  Over the course of that year, 
the records reflect that insulin treatments were also 
prescribed, but there is no indication whatsoever of 
prescribed regulation of activity.  In fact, a November 2001 
VA treatment record indicates that the veteran diabetes 
control involved recommended exercises, but that the 
veteran's ability to complete these exercises was hampered by 
back pain.  These records together show that the veteran's 
activities were not regulated by doctors in the management of 
his diabetes; rather, they show that the veteran was 
encouraged to do more exercise by the doctors treating his 
diabetes, but that his exercise capacity was restricted by 
other physical problems.

A May 2002 VA fee-basis examination report shows that the 
veteran's description of his diabetic symptoms at that time 
included an indication that the disease itself restricted his 
activities, but not that any doctor had prescribed regulation 
of his activities.  Indeed, the Board again notes that 
earlier VA treatment records reflect that the veteran had 
been advised by doctors to start new activities.  The May 
2002 VA examination report contains no medical indication 
that regulation of his activity was medically prescribed or 
necessary.  The Board also observes that the examiner noted 
the veteran's heart and lungs to be normal and clear.

From around July 2002 through September 2002, VA treatment 
records reflect that the veteran's activity was regulated due 
to a back surgery, but there is no suggestion that the 
regulation was associated with the treatment of his diabetes.  
Private neurological reports, beginning in May 2002, show 
that the veteran has experienced difficulties with exercise 
due to certain of his neurological problems, but again this 
is not an indication of medically prescribed regulation of 
activities in the management of diabetes.

The Board notes that throughout the veteran's VA treatment 
records, multiple references are made to the veteran's 
admitted periodic non-compliance with dietary restrictions as 
significantly responsible for poor control of his diabetic 
symptoms; examples of such references are found in April 2002 
and September 2002 VA treatment records.

The Board also acknowledges that the veteran has submitted 
evidence regarding several emergency medical services calls 
on his behalf during 2006, but these reports contain no 
information pertinent to the threshold question in this case.  
There is nothing in the reports to indicate that the 
veteran's activities are regulated at the direction of a 
medical professional treating the veteran's diabetes.

At the June 2006 hearing, the veteran testified as to the 
difficulties he experiences in performing tasks due to his 
physical disabilities, including symptoms associated with 
disabilities the veteran is rated for separately.  The 
testimony provided no clear indication to contradict the 
showing of the medical records that the veteran's medically 
prescribed treatment for diabetes management does not require 
regulation of activities.

The veteran's representative advanced the contention that 
regulation of activities was shown in that the veteran's 
doctor advised the veteran to stop driving.  However, the 
veteran's testimony on this point does not support that 
contention.  The veteran's testimony described experiencing 
difficulty with his effectiveness in operating motor 
vehicles, apparently due to his lower extremity problems.  
The testimony further explained that when the veteran 
reported this to his doctor he was told that he could keep 
his driver's license because hand controls could allow him to 
continue driving despite the problem.  This does not suggest 
a medically prescribed regulation of the veteran's activities 
in the management of his diabetes.

It is clear from the record that the veteran experiences 
significant difficulties from multiple disabilities, 
including service-connected disabilities.  The Board 
sympathizes with the veteran and understands fully the 
contention advanced by himself and his spouse that his 
diabetes is more severe than the currently assigned rating 
reflects.  The veteran and his spouse, as lay people, are 
competent to provide evidence regarding symptomatology, but 
they are not competent to provide evidence determining the 
etiology or clinical severity of a medical disability; the 
Board must rely upon the conclusions of medical experts 
regarding etiology and clinical severity.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In this case, there is 
simply no medical evidence showing that management of the 
veteran's diabetes, as prescribed by doctors, requires 
medical regulation of activities.

The Board notes objective medical evidence reflects findings 
of peripheral neuropathy related to the veteran's diabetes 
mellitus.  However, the veteran has been assigned separate 40 
percent disability ratings for diabetic peripheral neuropathy 
of the right and left lower extremities.  Additionally, 
special monthly compensation has been awarded to the veteran 
for erectile dysfunction associated with diabetes mellitus.  
Thus, these symptoms were not considered in assessing the 
disability rating assigned to the veteran's service-connected 
diabetes mellitus itself.

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for his diabetes mellitus, 
and there is no basis for assignment of a disability rating 
in excess of 20 percent.  The Board again emphasizes that 
although the veteran requires insulin treatment and a 
restricted diet, there is no persuasive evidence that the 
veteran's activities have been regulated by medical 
professionals in managing his diabetes.  As such, the veteran 
meets the criteria for a 20 percent rating under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  In the absence of persuasive 
evidence of regulation of activities, there is simply no 
basis for a higher rating at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


